UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2031



HESHAM MOUMEN; FOUAD MOUMEN; KHADIGA MOUMEN,

                                          Plaintiffs - Appellants,

          versus


AIRBORNE EXPRESS; AIRBORNE FREIGHT CORPORA-
TION; ABX AIR, INCORPORATED; AIRBORNE FREIGHT
CORPORATION, d/b/a Airborne Express,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-98-1492-A)


Submitted:   February 29, 2000            Decided:   March 14, 2000


Before WILKINS and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen L. Shelnutt, Arlington, Virginia, for Appellants. David R.
Shane, SHANE & TAITZ, San Francisco, California; David I. Bledsoe,
Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants Hesham, Fouad, and Khadiga Moumen appeal the dis-

trict court’s order granting summary judgment in favor of the cor-

porate defendants in the Moumens’ civil action alleging breach of

contract and intentional infliction of emotional distress. We have

reviewed the record and the district court’s order and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Moumen v. Airborne Express, No. CA-98-1492-A

(E.D. Va. July 15, 1998).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                            AFFIRMED




                                   2